BARRY, Judge
(concurring):
I concur with the lead opinion and write separately only to amplify the comments in section B. on “Multiplicity at Sentencing Stage”.
In Howard, supra, the accused faced sentencing for 64 instances of larcenous conduct in which he acquired $13,000.00. This Court set forth five legitimate options for the military judge to consider in resolving the multiplicity issue. These options would set the period of confinement alternatively at: 5 years (option 1-eonsidering all specifications to constitute a single continuing offense), 10 years (option 2-dis-missing two of the four charges as multiplicious, and considering each remaining charge as a single continuing offense), 18 years (option 3-all specifications under each charge considered to constitute a single offense), 300 years (option 4-each larce*562ny considered to constitute a separate offense), or 600 years (each “presenting” and each “obtaining” considered to be a separate offense). The military judge apparently found options 4 and 5 wholly disproportionate and elected a more “reasonable” total confinement of 18 years (option 3). This Court approved this exercise of discretion by the military judge. The accused received a sentence of 17 months confinement.
In the instant ease the accused was able to accomplish the almost identical crime 10 times before the larcenies were terminated. Accordingly, his maximum exposure (option 5) was 150 years, rather than 600. Exercising his discretion, the military judge apparently adopted option 4 (Howard’s “logical” option). The accused then faced a maximum punishment of 52 years. The sentence awarded by the court members included 5 years confinement.
Clearly, there is no simple solution to the military judge’s required determination in this type case. In Howard, this Court tried to come up with alternative approaches that would provide clear answers in this murky area, but the case before us now highlights the fact that continuing problems remain. The shortcomings are apparent in a sentencing system that allowed for an accused who committed an offense 10 times to be placed at risk for three times as much confinement as an accused who committed virtually the identical crime 64 times. Thus, Howard not only does not answer this particular problem, it may compound it by legitimizing five options with drastically different results. The issue bears more scrutiny by those with authority to promulgate new rules and guidelines with respect to authorized sentences, as recommended in the principal opinion. Our action today hopefully resolves any injustice or inequity affecting this case. It does not resolve it for other or future cases.